DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       Remark
Preliminary amendment filed on 02/09/2021 have been noted. Claims 1-9, 11-23, 27, 29, 31 and 34 are pending. Claims 10, 24-26, 28, 30, 32-33 and 35 were all canceled. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, 11, species of HPV serotype 16  in the reply filed on 6/27/2022 is acknowledged.  The traversal is on the ground(s) that searching a general term will not present an undue burden for the examiner.  This is not found persuasive because each of the species of 20 serotypes of the HPV needs to be searched respectively presumably the generic term of HPV VLP would have so many related art.  Each of the species need to be searches separately, which constitute a serious burden and 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9, 11 and 21-22 are considered. 
Claims 12-20, 23, 27, 29, 31, 33 and 34 are withdrawn from consideration.
     Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-9, 11 and 21-22 are rejected under 35 U.S.C. 103 as obvious over US Patent No. 10,493,143B2 (143B2) or US Patent Application publication No. 20180289792A1 or 20180296662A1 all to Ciaramella et al. for claims 6-7 in light of teaching by WO2015130584 to Gindy et al. 
The claimed subject matter is a pharmaceutical composition and a method of using the same, wherein the composition comprises: virus-like particles (VLPs) of at least one type of human papillomavirus (HPV) selected from the group consisting of HPV types: 6, 11, 16, 18, 26, 31, 33, 35, 39, 45, 51, 52, 53, 55, 56, 58, 59, 66, 68, 73, and 82, a lipid nanoparticle (LNP) adjuvant, and a pharmaceutically acceptable carrier, wherein the NPL is an adjuvant comprising a cationic lipid and /or a phospholipid, and/or cholesterol, and/or a PEG- lipid. Furthermore, the composition may contain an aluminum adjuvant. More specifically, the LNP adjuvant comprises 30-65 mole% cationic lipid, 5-30 mole% phospholipid, 10-40 mole% cholesterol, and 0.5-4 mole% PEG-lipid.
The US Patent No. 10,491,143B2 (143B2) teaches that their invention is directed to HPV vaccines against a lethal challenge using a HPV vaccine comprising a chemically modified or unmodified mRNA encoding HPV L1 protein obtained from HPV serotypes 6, 11, 16, 18, 31, 33, 35, 39, 45, 51, 52, 56, 58, 59, 68, 73 or 82. In experiments where a lipid nanoparticle (LNP) formulation is used, the formulation may include a cationic lipid, non-cationic lipid, PEG lipid and structural lipid in the ratios 50:10:1.5:38.5. The cationic lipid is DLin-KC2-DMA (50 mol %) or DLin-MC3-DMA (50 mol %), the non-cationic lipid is DSPC (10 mol %), the PEG lipid is PEG-DOMG (1.5 mol %) and the structural lipid is cholesterol (38.5 mol %). This disclosures meet the limitation of claims 7-8, 
The cited reference further discloses at paragraph (327) that in some embodiments, the lipid nanoparticle may be a limit size lipid nanoparticle described in International Patent Publication No. WO2013059922, the contents of which are herein incorporated by reference in their entirety. The limit size lipid nanoparticle may comprise a lipid bilayer surrounding an aqueous core or a hydrophobic core; where the lipid bilayer may comprise a phospholipid such as, but not limited to, diacylphosphatidylcholine, a diacylphosphatidylethanolamine, a ceramide, a sphingomyelin, a dihydrosphingomyelin, a cephalin, a cerebroside, a C8-C20 fatty acid diacylphophatidylcholine, and 1-palmitoyl-2-oleoyl phosphatidylcholine (POPC). In some embodiments, the limit size lipid nanoparticle may comprise a polyethylene glycol-lipid such as, but not limited to, DLPE-PEG, DMPE-PEG, DPPC-PEG and DSPE-PEG.
Claims 1-5, 8-9, 11 are interpreted on the basis that the LNP is one  comprising a cationic lipid or a phospholipid or cholesterol, or a PEG- lipid but not all together. 
However, the scope of the claimed composition is also interpreted as a composition comprising all components as, e.g. 30-65 mole% cationic lipid, 5-30 mole% phospholipid, 10-40 mole% cholesterol, and 0.5-4 mole% PEG-lipid together as claims 6-7 cited, it would have been obvious for a person ordinarily skilled in the art to be motivated using  all components to make LNP and put it with the VLP of the papillomavirus because the same LNP has been used successfully with the RNA or DNA vaccine of Papillomavirus , which RNA and DNA is expressed as VLP expressed in vivo absence of any non-successful result.
Moreover, WO2015130584 to Gindy et al. teaches that the immunogenic composition comprising: a) a lipid nanoparticle (LNP) comprises  one or more cationic lipids and a poly(ethyleneglycol)-lipid (PEG-lipid); and b) one or more antigens,  phosphosphingolipids,  and Phospholipid, wherein the Phospholipid or its  derivatives include phosphatidic acid (DMPA, DPPA, DSPA), phosphatidylcholine (DDPC, DLPC, DMPC, DPPC, DSPC, DOPC, POPC, DEPC) etc. In certain embodiments of the invention, the PEG-lipid is 1 ,2-Dimyristoyl-sn-glycerol methoxypolyethylene glycol (PEG-DMG,) such as PEG1500, PEG2000 or PEG5000 etc. The table 3 has shown many of sch composition comprising cationic lipid/cholesterol/DSPC/PRG-DMG in the molar ration within the ranges of the claims allowed (See claims 7). The cited reference teaches that the compositions can be used as vaccine adjuvants and/or vaccine antigen delivery agents, including for subunit vaccines, wherein appropriate antigens for use with this LNP technology may be derived from, but not limited to, pathogenic bacterial, fungal, or viral organisms, e.g. the human Papillomaviruses, such as the oncogene E6 and E7 of papillomavirus. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filled to be motivated by the recited references to combine all teachings to arrive the current papillomavirus virus like particle with LNP adjuvant with an enhanced immune responses.  i 
As there are no unexpected results have been provided, hence the claimed invention as a whole is prima facie obvious absence unexpected results.
 				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11, 21 and 22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by WO 2008/112125 or U.S. Patent No. 7,709,010B2  both to Bryan et al. as evidenced by ISCOM from Encyclopedia of Immunology (Second Edition), 1998, pages 1-10.
Bryan et al. teach a composition comprising a pharmaceutical composition comprising virus-like particles (VLPs) of at least one type of human papillomavirus (HPV), an aluminum adjuvant, an ISCOM-type adjuvant, and a pharmaceutically acceptable carrier, wherein said VLPs are comprised of recombinant Ll protein or recombinant Ll + L2 proteins of HPV and wherein said VLPs are adsorbed to said aluminum adjuvant. The pharmaceutical composition comprises at least one type of HPV VLPs is selected from the group consisting of: HPV6, HPV 11 , HPV 16, HPV 18, HPV26, HPV31, HPV33, HPV35, HPV39, HPV45, HPV51, HPV52, HPV53, HPV55, HPV56, HPV58, HPV59, HPV66, HPV68, HPV73, and HPV82 preferable HPV6, 11, 16, and 18. (See entire disclosure, e.g. claims 1-25). 
The full name of the ISCOM-type of adjuvant is called “Immunostimulating complexes” which are hollow balls made up of cholesterol, phospholipid and detergent. Depending on the size of the ISCOM, it may be referred to as a nanoparticle (50 nm) or a microparticle (1000–50,000 nm). Both particle types are well within the range of natural pathogen sizes as evidenced by ISCOM from Encyclopedia of Immunology (Second Edition), 1998, pages 1-10. 
Because the LNP cited in the instant case is interpreted as nanoparticle not necessarily include all components of cationic lipid,  cholesterol, phospholipid and PEG lipid as claim 6 cited See paragraph of specification of 0060-0075), the disclosure of the cited reference that teaches a VLP of papillomavirus comprising cholesterol, phospholipid in addition to aluminum adjuvant anticipates claims 1-5 and 11. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 21-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 7,709,010B2  in view of WO 2008/112125 to Bryan et al. as evidenced by ISCOM from Encyclopedia of Immunology (Second Edition), 1998, pages 1-10.
In the instant case, the reference claims is directed to a pharmaceutical composition comprising virus-like particles (VLPs) of at least one type of human papillomavirus (HPV), an aluminum adjuvant, an ISCOM-type adjuvant, wherein the full name of the ISCOM-type of adjuvant is called “Immunostimulating complexes” which are hollow balls made up of cholesterol, phospholipid and detergent. Depending on the size of the ISCOM, it may be referred to as a nanoparticle (50 nm) or a microparticle (1000–50,000 nm). Both particle types are well within the range of natural pathogen sizes as evidenced by ISCOM from Encyclopedia of Immunology (Second Edition), 1998, pages 1-10. 
The WO document teaches a composition comprising a pharmaceutical composition comprising virus-like particles (VLPs) of at least one type of human papillomavirus (HPV), an aluminum adjuvant, an ISCOM-type adjuvant, and a pharmaceutically acceptable carrier, wherein said VLPs are comprised of recombinant Ll protein or recombinant Ll + L2 proteins of HPV and wherein said VLPs are adsorbed to said aluminum adjuvant. The pharmaceutical composition comprises at least one type of HPV VLPs is selected from the group consisting of: HPV6, HPV 11 , HPV 16, HPV 18, HPV26, HPV31, HPV33, HPV35, HPV39, HPV45, HPV51, HPV52, HPV53, HPV55, HPV56, HPV58, HPV59, HPV66, HPV68, HPV73, and HPV82 preferable HPV6, 11, 16, and 18. (See entire disclosure, e.g. claims 1-25). 
The rejection claims are directed to the composition comprising the VLP of papillomavirus and NLP . In view of the teachings from the WO 2008/112125 to Bryan et al. as evidenced by ISCOM from Encyclopedia of Immunology, the current claims are not considered to be patentable distinct from the reference claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648